The plaintiff in error, hereinafter called defendant, was convicted in the county court of Carter county on a charge of having possession of intoxicating liquor with intent to sell, and sentenced to confinement in the county jail for a period of 30 days and to pay a fine of $ 200. Appeal was filed in this court on the 5th day of February, 1925. No briefs have been filed in support of the appeal, and at the time of its submission no oral argument was made. In such case this court does not search the record for errors upon which to reverse, but will examine the record for jurisdictional or fundamental errors, and, if none such appear, and the evidence reasonably supports the verdict, will affirm the case. We have examined the record in this case. No prejudicial error is apparent, the defendant was properly charged, fairly tried, and the evidence fully sustains the verdict and judgment.
The case is affirmed.
BESSEY, P.J., and DOYLE, J., concur.